Citation Nr: 1436372	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  The Veteran is in receipt of a Purple Heart, the Combat Action Ribbon, the Vietnam Campaign Medal, and the Vietnam Service Medal, among others.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013, the transcript of which is of record. At the hearing, the Veteran provided additional evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The Virtual VA paperless claims processing system, contains the Board hearing transcript, and other documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System does not contain any documents.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

A certificate of eligibility for assistance in the purchase of automobile and adaptive equipment or adaptive equipment only is provided where service-connected disability includes one of the following: (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands: or (3) permanent impairment of the vision of both eyes to a specified degree; (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2013); 38 C.F.R. § 3.808 (2013).  The "loss of use" of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. See 38 C.F.R. § 4.63 (2013).

The Veteran claims loss of use of both feet.  Thus far, the record is in conflict regarding the impact that relevant service-connected disability has upon capacity for independent operation of a motor vehicle.  On the one hand, a fairly comprehensive VA examination and opinion ruled out "loss of use" of the feet due to service-connected right foot and left ankle disabilities.  A private physician, however, submitted a finding that the Veteran's "loss of use of his left foot will equally serviced [sic] with a left foot prosthesis." The statement is favorable, but conclusory as it does not provide an explanation.  Another letter from that provider does not explain how the Veteran's service-connected disabilities cause loss of use of the left foot.  Although a positive opinion, it is not enough upon which to grant the benefit, particularly in light of the comprehensive VA opinion.  The Board will thus attempt to seek an explanation from the physician.  See generally, Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete a medical authorization and release form (VA Form 21-4142) for obtaining from the private physician an explanation for his opinion regarding loss of use of the left foot.  Based upon the response received from the Veteran, contact the private physician for a definitive opinion on whether the Veteran experiences "loss of use" of one or both feet, accompanied by a detailed clinical explanation.  The designated private physician should be informed that the theory of recovery the Veteran has stated that that his lower extremities quickly tire out when driving any distance, to the point where he needs to use a cane to assist operating his vehicle.  

2. Then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

